{¶ 29} I respectfully dissent from the majority and would reverse the lower court's determination of a lack of jurisdiction.
 {¶ 30} Revised Code § 2151.353(A)(2) and (A)(3) state:
 {¶ 31} "(2) Commit the child to the temporary custody of a public children services agency, a private child placing agency, either parent, a relative residing within or outside the state, or a probation officer for placement in a certified foster home, or in any other home approved by the court;
 {¶ 32} "(3) Award legal custody of the child to either parent or to any other person who, prior to the dispositional hearing, files a motion requesting legal custody of the child."
 {¶ 33} Revised Code § 2151.42 states:
 {¶ 34} "Modification or termination of dispositional order
 {¶ 35} "(A) At any hearing in which a court is asked tomodify or terminate an order of disposition issued undersection 2151.353, 2151.415, or 2151.417 of the Revised Code, the court, in determining whether to return the child to the child's parents, shall consider whether it is in the best interest of the child.
 {¶ 36} "(B) An order of disposition issued under division(A)(3) of section 2151.353, division (A)(3) of section 2151.415, or section 2151.417 of the Revised Code granting legal custodyof a child to a person is intended to be permanent in nature. A court shall not modify or terminate an order granting legal custody of a child unless it finds, based on facts that have arisen since the order was issued or that were unknown to the court at that time, that a change has occurred in the circumstances of the child or the person who was granted legal custody, and that modification or termination of the order is necessary to serve the best interest of the child."
 {¶ 37} Pursuant to these provisions, I would determine that permanent custody is not limited to an agency but includes the relative who was granted legal custody.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Guernsey County, Juvenile Division, Guernsey County, Ohio, is affirmed. Costs assessed to appellant.